 

CNL Strategic Capital, LLC [cnl-8k_041819.htm]

 

Exhibit 10.3

 

FIRST AMENDMENT TO THE ESCROW AGREEMENT

 

This FIRST AMENDMENT TO THE ESCROW GREEMENT (this “First Amendment”) is dated
this _18th___ day of April, 2019, amends that certain ESCROW AGREEMENT (the
“Original Agreement”) dated as of February 14, 2018, by and among CNL Strategic
Capital, LLC, a Delaware limited liability company (the “Company”), UMB Bank,
N.A. as escrow agent (the “Escrow Agent”) and CNL Securities Corp. (the
“Managing Dealer”), (collectively, the “Parties”)(the “First Amendment” and the
Original Escrow Agreement” together the “Agreement”). All capitalized terms not
defined herein shall have the meaning given to such term in the Original
Agreement.

WHEREAS, the Company has previously proposed and continues to offer and sell, on
a best-efforts basis through the Managing Dealer, in its capacity as the
managing dealer, and selected broker-dealers that are registered with the
Financial Industry Regulatory Authority or intermediaries that are exempt from
such broker-dealer registration (the Managing Dealer and such intermediaries are
hereinafter referred to collectively as the “Distribution Participants”), the
Company’s shares of Class A, Class T, Class D, and Class I limited liability
interests (the “Original Shares”), on a best-efforts basis, for at least
$2,000,000 and up to $1,100,000,000 of gross offering proceeds (excluding the
shares of its Class A, Class T and Class I common stock to be offered and sold
pursuant to the Company’s dividend reinvestment plan), at an initial purchase
price of up to $27.32 per Class A share, $26.25 per Class T share, $25.00 per
Class D and $25.00 per Class I share (the “Original Offering”) pursuant to an
offering prospectus as amended from time to time and filed with the Securities
and Exchange Commission as part of a registration statement file no. 333-222986,
including amended for additional share classes (hereinafter the “Original
Prospectus”); and

WHEREAS, as of March 7, 2018 at least $2,000,000 in Original Shares of the
Company have been subscribed for in the Company’s offering and therefore the
Break Escrow Date has occurred, but the Escrow Agent continues to receive
amounts for deposit into the Escrow Account and to disburse such Escrowed Funds
in accordance with section 5(b) of the Original Agreement;

WHEREAS the Company now proposes to offer and sell, on a best-efforts basis
through the Managing Dealer, in its capacity as the placement agent, and through
Distribution Participants, the Company’s shares of Class FA limited liability
interests (the “Class FA Shares”), in a private offering exempt from
registration, for at least $2,000,000 and up to $50,000,000 of gross offering
proceeds (the “Class FA Private Offering”) pursuant to an offering memorandum,
as amended from time to time (hereinafter the “Class FA Memorandum”) at a
current offering price per Class FA share; and

WHEREAS, the Company has agreed that the subscription price paid by subscribers
for Class FA Shares will be promptly refunded in full to such subscribers if
subscriptions and payment for an aggregate of at least $2,000,000 in Class FA
Shares in the Class FA Private Offering have not been received on or before the
date which is three (3) full months from the commencement of the Class FA
Private Offering unless the Company extends the outside date of the Class FA
Private Offering in its sole discretion but in no event later than December 31,
2019 (the “Class FA Outside Date”); and








WHEREAS, the Company desires to deposit Class FA Subscription Payments (as
defined herein) into the Escrow Account to be commingled with the Escrowed Funds
from the Original Offering and for the Escrow Agent to act as escrow agent for
the Class FA Private Offering as well as the Original Offering solely upon the
terms and conditions herein set forth; and

WHEREAS, in order to subscribe for Class FA Shares, a subscriber must deliver an
executed subscription agreement in substantially the form attached as an exhibit
to the Memorandum, along with the full amount of its subscription, subject to
volume discounts or other discounts, as applicable: (i) by check in U.S. dollars
or (ii) by wire transfer of immediately available funds in U.S. dollars
(collectively, the “Class FA Subscription Payment”). The Company or the Managing
Dealer shall instruct any Distribution Participants that any such wire transfers
shall be in accordance with the instructions provided on Exhibit A hereto.

WHEREAS, in order to accomplish the foregoing, the Company desire to amend the
Original Agreement to allow for the deposit of the Class FA Subscription Payment
into the Escrow Account and to set forth the requirements with respect to the
deposit and disbursement of the Class FA Subscription Payment;

 

WHEREAS, the Escrow Agent agrees to act as escrow agent with respect to the
Class FA Subscription Payments deposited into the Escrow Account.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

 

1.All monies deposited in the Escrow Account in connection with the Class FA
Private Offering are hereinafter referred to as the “Class FA Escrowed Funds.”
The initial escrow period (the “Class FA Initial Escrow Period”) for the Class
FA Shares shall commence upon the effectiveness of this First Amendment and
shall continue until the earlier of (i) the date upon which the Escrow Agent
receives written confirmation from the Company that the Company has raised an
aggregate of at least $2,000,000 of gross proceeds in the Class FA Private
Offering (“Class FA Minimum Proceeds”), (ii) the Class FA Outside Date, or (iii)
the date upon which the Escrow Agent receives written confirmation from the
Company of the termination of the Class FA Private Offering prior to the receipt
of the Class FA Minimum Proceeds. The Class FA Initial Escrow Period together
with the Class FA Post Escrow Break Period (as defined below) shall collectively
be referred to as the “Class FA Escrow Period.” The Escrow Account shall
continue to be a non-interest bearing account and all amounts deposited into the
Escrow Account shall be held un-invested.

2.Deposits into the Escrow Account and Transmission of Subscription Documents.

(a)Deposits in Escrow Account. During the Class FA Escrow Period, persons
subscribing to purchase Class FA Shares will be instructed by the Company and
the Distribution Participants to make checks for subscriptions payable to the
order of “UMB Bank, N.A., as EA for CNL Strategic Capital, LLC” or any variation
thereof permitting a deposit in the Escrow Account if accompanied by a
corresponding subscription agreement. Completed subscription agreements and
checks in payment for the purchase price shall be remitted to the Processing
Agent at the address designated for the receipt of such agreements and funds;
and, drafts or wires shall be transmitted directly to the Escrow Account. The
Processing Agent will promptly deliver all monies received in good order from
subscribers (or from the Distribution Participants transmitting monies and
subscriptions from subscribers) for the payment of Class FA Shares to the Escrow
Agent for deposit in the Escrow Account no later than the end of the business
day on which such monies are received by the Processing Agent. Any Class FA
Subscription Payments received prior to the time, if any, that the Escrowed
Funds are deliverable to the Company, and that are made payable to a party other
than the Escrow Agent shall be promptly returned to the Participating
Broker-Dealer who submitted the Class FA Subscription Payment. Completed
subscription agreements and checks shall be delivered by the Participating
Broker-Dealer to the Processing Agent no later than the close of business on the
first business day following their receipt by the Distribution Participants;
provided, however, if the Distribution Participants receives subscription
agreements and checks at a branch office and final supervisory review is
conducted at a different location (the “Final Review Office”), then the branch
office shall transmit the subscription agreements and checks to the Final Review
Office by the close of business on the first business day following their
receipt by the branch office and the Final Review Office shall review the
subscription agreements and check to ensure their proper execution and form and,
if they are acceptable, deliver the subscription agreements and the funds to the
Processing Agent by the close of business on the first business day after their
receipt by the Final Review Office. All Class FA Escrowed Funds shall be held in
the Escrow Account until such funds are disbursed in accordance with Section 4
of this First Amendment. Prior to the disbursement of the Class FA Escrowed
Funds, none of the Escrow Agent, the Processing Agent or the Company is entitled
to any of the Class FA Escrowed Funds received into the Escrow Account, and no
Class FA Escrowed Funds deposited in the Escrow Account shall become the
property of the Company, its affiliates, the Escrow Agent or the Processing
Agent, nor be subject to the debts or offsets of the Company, its affiliates,
the Escrow Agent, the Processing Agent or Distribution Participants; provided
nothing herein shall impose an obligation upon the Escrow Agent to determine
which funds in the Escrow Account constitute Class FA Escrowed Funds and which
funds constitute Escrowed Funds.








(b)Subscription Agreements. The Escrow Agent agrees to cause the Processing
Agent to maintain a written account of each subscription for the Class FA
Shares, which account shall set forth, among other things, the following
information: (i) the subscriber’s name and address, (ii) the number of Class FA
Shares purchased by such subscriber, and (iii) the subscription amount paid by
such subscriber for such Class FA Shares.

3.Collection Procedure for Class FA Subscription Payments.

(a)The Escrow Agent is hereby instructed by the Company to forward each Class FA
Subscription Payment for Federal Reserve Bank clearing and upon collection of
the proceeds of each Class FA Subscription Payment, to deposit the collected
proceeds into the Escrow Account.

(b)The Escrow Agent will timely notify the Company and the Processing Agent in
writing via mail, email or facsimile of any Subscription Payment returned to the
subscriber, and the Escrow Agent is authorized to debit the Escrow Account in
the amount of such returned Class FA Subscription Payment and direct the
Processing Agent to delete the appropriate account from the records maintained
by the Processing Agent.

(c)In the event that the Company or any agent acting on behalf of the Company
rejects any subscription for Class FA Shares and the funds for such subscription
have already been collected by the Escrow Agent, the Escrow Agent shall, upon
receipt from the Company or the Processing Agent of written notice of such
rejection, promptly cause the issuance of a refund payment by bank check to the
rejected or withdrawing subscriber, without interest or income thereon, if
applicable. If the Escrow Agent has not yet collected funds for such
subscription but has submitted such subscription for clearing, the Escrow Agent
shall promptly cause the issuance of a payment by bank check in the amount of
such Class FA Subscription Payment to the rejected or withdrawing subscriber
only after the Escrow Agent has cleared such funds. If the Escrow Agent has not
yet submitted the Class FA Subscription Payment relating to the subscription of
the rejected or withdrawing subscriber, the Escrow Agent shall promptly cause
such Class FA Subscription Payment to be remitted to the drawer of the Class FA
Subscription Payment submitted by or on behalf of the subscriber.

(d)In the event that money is deposited into the Escrow Account in error, the
Escrow Agent shall notify the Company and the Processing Agent in writing via
mail, email or facsimile of any such error and promptly cause the issuance of a
refund payment by bank check to the appropriate party only after the Class FA
Subscription Payment has cleared.

4.Distribution of Escrowed Funds.

(a)Break Escrow – Initial Closing

(i) Upon receipt of the Class FA Break Escrow Letter (as defined in Section
4(a)(ii) of this First Amendment from the Company to the Escrow Agent and the
Processing Agent by 3:00 P.M. Eastern Time that the Company has raised the Class
FA Minimum Proceeds, and contingent upon the prior day’s notification by the
Company to the Escrow Agent and the Processing Agent of the Company’s best
efforts at an estimate of the amount of Class FA Escrowed Funds anticipated to
be released from the Escrow Account, the Escrow Agent will release such Class FA
Escrowed Funds that day from the Escrow Account to the Company’s designated
account.






(ii) A letter from an officer of the Company to the Processing Agent and the
Escrow Agent certifying that the Class FA Minimum Proceeds have been timely
subscribed shall constitute sufficient evidence for the purpose of this
Agreement that such event has occurred (the “Class FA Break Escrow Letter”). The
current form of the Class FA Break Escrow Letter is attached hereto as Exhibit
B. The Class FA Break Escrow Letter shall indicate (i) the date on which the
Company has raised the Class FA Minimum Proceeds (the “Class FA Break Escrow
Date”) and (ii) the wire amount, in U.S. dollars, which represents the amount of
subscriptions determined to be in good and proper order “Good Order Funds”), and
(iii) the Company’s designated account for such released Class FA Escrowed
Funds.

(iii) If the Escrow Agent has not received a Class FA Break Escrow Letter on or
prior to the Class FA Outside Date, the Escrow Agent shall cause the Class FA
Escrowed Funds to be promptly returned to the respective subscribers in amounts
equal to the subscription amount theretofore paid by each of them, without
interest and without deduction, penalty or expense to the subscriber. The Escrow
Agent shall notify the Processing Agent, the Company and the Placement Agent of
any such return of subscription amounts. The purchase money returned to each
subscriber shall be free and clear of any and all claims of the Company, the
Processing Agent, the Escrow Agent, the Distribution Participants or any of
their creditors.

(b)Post Escrow Break Period. From and after the Class FA Break Escrow Date (the
“Class FA Post Escrow Break Period”), the Escrow Agent shall periodically
transfer to the Company’s designated account, the Class FA Escrowed Funds
pursuant to standing instructions from the Company as agreed among the Company,
the Escrow Agent and the Processing Agent from time to time.

5.Notwithstanding anything to the contrary herein, the Company and the Managing
Dealer acknowledge and agree that the Escrowed Funds and Class FA Escrowed Funds
may be commingled in the Escrow Account and the Escrow Agent shall have no
responsibility to hold the Class FA Escrowed Funds separately from the Escrowed
Funds. The Escrow Agent may conclusively rely upon the records of the Processing
Agent in determining the amount of Class FA Escrowed Funds in the Escrow
Account. The Company agrees that any future requested transfer of Escrow Funds
submitted to the Escrow Agent in accordance with Section 5(b) of the Original
Agreement shall contain a certification by the Company that it is requesting
Escrowed Funds in accordance with Section 5(b) of the Original Agreement and
that such request is in compliance with the terms of the Agreement. The Escrow
Agent may conclusively rely upon any such written request and certification of
the Company. To the extent at any time the Escrow Agent is directed to return
subscription amounts to a subscriber and there are insufficient amounts in the
Escrow Account to return such funds, the Escrow Agent shall suffer no liability
hereunder and the Company agrees to pay any such amount owed directly to the
subscriber affected.








 



6.The Company and the Managing Dealer warrant that this First Amendment is in
compliance with the Original Offering and Class FA Offering.

7.The Agreement, except as expressly amended by this First Amendment shall
continue unmodified and in full force and effect.

8.No provision of this First Amendment may be changed or modified, except by an
instrument in writing signed by each of the parties hereto.

 

9.This First Amendment shall be governed and construed in accordance with the
laws of the State of Delaware without regard to the principles of conflicts of
law.

.

IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the date first above written.



  CNL STRATEGIC CAPITAL, LLC       By: /s/ Chirag J. Bhavsar   Name: Chirag J.
Bhavsar   Title: Authorized Signatory       UMB BANK, N.A., as escrow agent    
  By: /s/ Lara L. Stevens   Name: Lara L. Stevens   Title: Vice President      
CNL SECURITIES CORP.       By: /s/ Erin M. Gray   Name:  Erin M. Gray   Title:
Authorized Signatory



 

 

 

 

EXHIBIT A

 

Wiring Instructions

 

 

 

UMB Bank, N.A.

ABA No: 101000695

Acct No: 9872323874

Acct Name: UMB Bank, N.A., as EA for CNL Strategic Capital, LLC

 





 

 

 

 

EXHIBIT B

 

_______________, 201_

 

 

UMB Bank, N.A.

1010 Grand Blvd., 4th Floor

Mail Stop: 1020409

Kansas City, Missouri 64106

Facsimile: (816) 860-3029

Attention: [__________]

 

 

Re: CNL Strategic Capital, LLC (the “Company”)

 

Break Escrow Date: _________________, 2019

 

Dear Ladies and Gentlemen:

 

The undersigned signatory hereby certifies to you the following, pursuant to
Section 4 of the First Amendment to the Escrow Agreement among the Company and
therein defined Escrow Agent and Placement Agent dated as of [___________], 2019
(the “First Amendment”):

 

1.       She is the Chief Financial Officer of the Company;

 

2.       At least $2,000,000 in Class FA shares of common stock (the “Shares”)
of the Company subscribed for in the private offering as of _______________,
201___ (the “Break Escrow Date”), and $___________ represents the amount good
order funds that have been subscribed in the Company’s offering. The investors
who submitted subscriptions that were accepted on or before the Break Escrow
Date should be admitted as shareholders of the Company as of the Break Escrow
Date. Thereafter, investors should be admitted as shareholders at such time as
their funds are released from the Escrow Account upon written authorization
received by the Escrow Agent from the Issuer.

 

Please contact the undersigned should you have any questions at (407)
_____________.

 

Very truly yours,

CNL Strategic Capital, LLC

By:

 

 

Chief Financial Officer

 



 



 

 